Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 4-6, 8-9, 12, 14-15 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Groot et al. (US 2009/0262362) hereinafter “de Groot”.
As per claim 1, de Groot discloses an imaging ellipsometry (IE)-based inspection method comprising: 
selecting a mode from among a first mode of an IE-based inspection device having a first field of view (FOV) and a second mode of the IE-based inspection device having a second FOV (paragraph 0094, selecting between the first mode (e.g., an ellipsometry or reflectometry mode) in which the pupil plane 114 is imaged to the detector and the second mode (e.g., profiling/overlay or microscope mode) in which the test surface is imaged to the detector); and 
measuring an inspection target by the IE-based inspection device in the selected mode (paragraph 0099, The resulting system provides great flexibility for providing various measurement modalities and procedures. For example, the system can first be configured in the microscope mode with one or more selected magnifications to obtain optical images of the test object for various lateral positions of the object. Such images can be analyzed by a user or by electronic processor 970 (using machine vision techniques) to identify certain regions (e.g., specific structures or features, landmarks, fiducial markers, defects, etc.) in the object. Based on such identification, selected regions of the sample can then be studied in the ellipsometry mode to determine sample properties (e.g., refractive index, underlying film thickness(es), material identification, etc.)), 
wherein the measuring of the inspection target comprises simultaneously measuring patterns included in a plurality of cells provided in a region of the inspection target, the region corresponding to an FOV of the selected mode (paragraph 0080, Because the interferometry system used is an imaging system, multiple targets may be measured simultaneously in a single field of view. In certain embodiments, two pairs of target patterns arranged orthogonally and simultaneously provide both x and y registration information; see also paragraph 0090).
As per claim 4, de Groot discloses the IE-based inspection method of claim 1, wherein the measuring of the inspection target comprises obtaining a two-dimensional (2D) image for each wavelength of the patterns included in the plurality of cells, and extracting measured data of each wavelength based on the 2D image corresponding to each wavelength (paragraph 0077, 0087 and 0099;  extract asymmetry information from interference patterns).
As per claim 5, de Groot discloses the IE-based inspection method of claim 4, further comprising: determining whether the inspection target is normal based on a result of the measuring, wherein the determining of whether the inspection target is normal comprises determining an overlay of the inspection target by comparing the measured data of each wavelength with reference data (paragraphs 0079, 0102 and 0106).
As per claim 6, de Groot discloses the IE-based inspection method of claim 5, wherein the reference data is obtained from the inspection target, which has been determined to be in a normal state, or is obtained based on deep learning by using, as basic data, a plurality of pieces of measured data for respective wavelengths (paragraph 0079, accurate results of optical modeling require the knowledge of structure parameters, such as film thicknesses, grating line thicknesses, line heights, side wall angles material indices, etc. Those structure parameters may be known from previous process control metrology, potentially using the same instrument in a different configuration where the pupil of the interference objective is imaged).
As per claim 8, de Groot discloses the IE-based inspection method of claim 1, wherein the inspection target is measured in a large-area mode corresponding to the second mode or is measured by a tilted optical system (paragraph 0094, the first mode (e.g., an ellipsometry or reflectometry mode) in which the pupil plane 114 is imaged).
As per claim 9, de Groot discloses the IE-based inspection method of claim 1, wherein at least two types of measurement keys are provided on the inspection target (paragraphs 0010 and 0099), and wherein the measuring of the inspection target further comprises simultaneously measuring the at least two types of measurement keys (paragraph 0080, Because the interferometry system used is an imaging system, multiple targets may be measured simultaneously in a single field of view. In certain embodiments, two pairs of target patterns arranged orthogonally and simultaneously provide both x and y registration information; see also paragraph 0090).
As per claim 12, arguments analogous to those applied for claims 1 and 4 are applicable for claim 12; in addition, de Groot discloses extracting intensity data for each wavelength from the 2D image of each wavelength (paragraph 0056, The intensity profile of the optical interference pattern across the detector is measured by different elements of the detector and stored in an electronic processor (not shown) for analysis).
As per claim 14, arguments analogous to those applied for claims 5 and 6 are applicable for claim 14.
As per claim 15, arguments analogous to those applied for claims 1 and 5 are applicable for claim 15; in addition, de Groot discloses based on determining that the wafer is normal, performing a semiconductor process on the wafer (paragraph 0102).
As per claim 17, arguments analogous to those applied for claim 12 are applicable for claim 17.
As per claim 18, arguments analogous to those applied for claim 5 are applicable for claim 18.
As per claim 19, arguments analogous to those applied for claim 6 are applicable for claim 19.
As per claims 20-21, arguments analogous to those applied for claims 8-9 are applicable for claims 20-21.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 2-3, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Groot et al. (US 2009/0262362) in view of Machine English Translation of Pradeep et al. (KR 20140069352 A) hereinafter “Pradeep”.
As per claim 2, de Groot discloses the IE-based inspection method of claim 1, wherein the inspection target is a wafer comprising a plurality of semiconductor chips (paragraph 0118); however de Groot does not explicitly disclose wherein an overlay for each position of the wafer is determined by averaging overlay values measured on an entire region of the wafer.
In an analogous art, Pradeep discloses wherein an overlay for each position of the wafer is determined by averaging overlay values measured on an entire region of the wafer (first paragraph of page 15, the metric values from the plurality of regions may be used to form a single global residual overlay wafer metric. For example, each average metric value calculated for each analysis region may be combined to form a global average residual overlay metric value for the entire wafer).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teaching of de Groot in view of Pradeep, by using a global average overlay in the analysis of semiconductor wafer,  for improving overlay and process control during semiconductor fabrication (Pradeep; page 2 under technical field section). 
As per claims 3, 13 and 16, arguments analogous to those applied for claim 2 are applicable for claims 3, 13 and 16.

7.	Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Groot et al. (US 2009/0262362) in view of Adel et al. (US 2003/0021467) hereinafter “Adel”.
As per claim 22, de Groot discloses the method of claim 21; however, de Groot does not explicitly disclose wherein the designing of the at least two types of measurement keys comprises designing each of the at least two types of measurement keys to have a size that is greater than or equal to 30 μm or that is less than or equal to 15 μm.
In an analogous art, Adel discloses wherein the designing of the at least two types of measurement keys comprises designing each of the at least two types of measurement keys to have a size that is greater than or equal to 30 μm or that is less than or equal to 15 μm (paragraph 0054).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teaching of de Groot in view of Adel, by designing each of the at least two types of measurement keys to have a size that is greater than or equal to 30 μm or that is less than or equal to 15 μm, in order to provide more accurate overlay measurements (Adel; paragraph 0075). 
 As per claim 23, de Groot  and Adel discloses the method of claim 22, wherein each of the at least two types of measurement keys being designed to have a size of 15 μm or less (Adel, paragraph 0075), and the at least two types of measurement keys are provided adjacent to each other in a 2*2 or 3*3 array structure (see for instance fig. 8), and wherein the at least two types of measurement keys are measured in a high-resolution mode corresponding to the first mode or are measured by a vertical optical system (de Groot; paragraph 0099; see figs. 1 and 9, which show vertical optical system).

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2004/0011959; US H002114 H; WO 2005/103790; US 2006/0109457; US 2006/0215175; US 2008/0088849; US 2009/0021723; US 2009/0262362; US 2016/0290934; US 2020/0232916).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached M-F 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/           Primary Examiner, Art Unit 2482